Citation Nr: 1129231	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-08 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Propriety of the reduction in the rating of tinea versicolor from 60 percent to 10 percent, effective April 1, 2007.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1972 to March 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Travel Board hearing; in May 2008 he withdrew such request.  In October 2010 the Veteran submitted additional evidence with a waiver of initial RO consideration.  

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2010).   

	Tinea versicolor reduction

A September 2003 rating decision increased the Veteran's rating for tinea versicolor to 60 percent based on the report of a September 2003 VA examination which showed diffuse large hypopigmented patches with fine white scales on both sides of the face (without hair growth), the neck, chest, upper abdomen, both forearms, occipital area, upper back, and shoulder without ulceration or tenderness or systemic/nervous manifestation.  The diagnosis was symptomatic tinea versicolor including the face and neck.  The Veteran was informed that a future examination would be scheduled.  Such VA examination (in August 2006) found that there was hypopigmented and coalescing scaliness with serpiginous edges involving the right lateral neck and bilateral wrists, with no evidence of involvement of the anterior or posterior thorax.  The diagnosis was untreated tinea versicolor involving less than three percent of the total body surface area and 5 percent of exposed body surface area.  Based on this examination the RO proposed (and implemented) the reduction in the rating to 10 percent.  

The Veteran received appropriate notice with respect to the reduction in the rating of his tinea versicolor.  The procedural framework and safeguards set forth in 38 C.F.R. §  3.105(e) were explained to the Veteran adequately in a November 2006 letter (with a copy of the November 2006 rating decision proposing the reduction attached); he was advised that a reduction was proposed, and was afforded the opportunity to respond/supplement the record.   In response he submitted a November 2006 private outpatient treatment record, which shows that examination of the skin revealed scaly and slightly hypopigmented confluent patches just below the eyes to the neck and diffuse dry, scaly patches, with erythema and hypopigmented areas of the neck, chest, back, abdomen, and arms.  

On January 2008 VA examination the Veteran's tinea versicolor was noted to be manifested by involvement of less than 5 percent of total body area and less than 5 percent of exposed areas, with hypopigmented fine scale patches and macules on the anterior/lateral neck area and anterior chest.   

The anatomical areas affected by tinea versicolor noted on August 2006 VA examination and those identified on private evaluation (3 months later) are at variance.  While the private skin examination is inadequate for rating purposes as it does not identify the scope of involvement in percentage of total body area/ exposed surfaces (a finding required for application of the applicable criteria), it does note involvement of the chest, back, and abdomen (anatomical areas not noted on the August 2006 VA examination).  

Significantly, the provisions of 38 C.F.R. § 3.344 do not apply in the instant case, as the 60 percent rating for tinea versicolor was not in effect for 5 years (and when it was assigned, the Veteran was advised that continuance of the rating would depend on future examinations).  Therefore, the reduction can be made based on a single examination showing sustained improvement.  However, the examination report on which the reduction is based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case the private treatment record submitted by the Veteran in opposition to the reduction raises the question of whether the August 2006 VA examination was adequate and/or whether or not there in fact was sustained improvement of the disability which would support the reduction.  Accordingly, a VA examination to reconcile the varied findings is necessary to enable the Board to make the factual findings necessary to determine the propriety in the reduction.  

	TDIU

Because the matter of entitlement to a TDIU is inextricably intertwined with the propriety in the reduction of the rating for tinea versicolor, consideration of that matter is deferred pending resolution of the propriety in the reduction.  See Harris v. Lewinski, 1 Vet. App. 180, 183 (1991).

Notably, the November 2006 private treatment record submitted by the Veteran notes that he was to follow-up "prn and after culture results."  As this isolated record was submitted by the Veteran and not secured through an RO request to the provider, there may be preceding and/or subsequent records outstanding.  Any records of private treatment and/or evaluation during the period of consideration are pertinent (and perhaps critical) and must be secured.  


Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to identify any (and all) providers of private and VA evaluations and/or treatment he received for his service-connected skin prior to and after his November 2006 private evaluation with M.H., M.D (to include follow-up visits with Dr.M.H.  He should furnish a chronological listing with names, dates, and locations for all providers, as well as any releases necessary for VA to secure records of the private providers.  

The RO must secure for association with the claims file the complete clinical records (which are not already associated with the claims file) of evaluations/treatment from all sources identified. 

2. The RO should then arrange for a dermatological examination of the Veteran to ascertain the current severity of his tinea versicolor and to reconcile past conflicting findings.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

a. The examiner should describe the current manifestations of the Veteran's tinea versicolor in detail (identifying the anatomical locations of involvement, the percentage of total body and exposed areas involved, and whether the disability has required systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the extent of such use in the past 12-month period.

b. The examiner should, to the extent possible, reconcile the findings on August 2006 VA examination with those on November 2006 private evaluation, taking into consideration all of the medical evidence of record pertaining to the manifestations of the Veteran's tinea versicolor (to include discussion of  the known clinical behavior of tinea versicolor, such as periods of outbreak and remission, citing to medical treatises/texts, as appropriate).  

If the examiner concludes  that the findings in the November 2006 private  treatment record accurately depict the Veteran's disability picture at that time (i.e. a worsening during the preceding 3 months), the examiner should estimate the percentages of the Veteran's entire body and of the exposed areas that were affected based on the anatomical locations identified in November 2006. 

3. The RO should then re-adjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

